—In an action to recover damages for personal injuries, the defendants S. M. Children’s Center, Inc., and Jack Dushey appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 9, 1999, as denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
The Supreme Court improperly denied the appellants’ cross motion for summary judgment dismissing the complaint insofar as asserted against them. The record contains no evidence that, upon removing ice and snow from the sidewalk in front of their premises, the appellants made the sidewalk more hazardous than it would have been had they not done so (see, Tosov v C & B Venture Corp., 261 AD2d 535; Verdino v Alexandrou, 253 AD2d 553; Delgado v City of New York, 245 AD2d 540). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.